Citation Nr: 1727653	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).  

2.  Entitlement to service connection for an acquired psychiatric disability, to include stress, anxiety, and depression.


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1975 to February 1979 and October 1990 to May 1991.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2014, the Board recharacterized the mental health claim as entitlement to service connection for a psychiatric disability, to include stress, anxiety, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also remanded the issues herein for further development.  Specifically, because the Board found that the record contained insufficient medical evidence to decide the claim, the Board directed the Agency of Original Jurisdiction (AOJ) to obtain VA examinations to determine the nature and likely etiology of the claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In December 2015, the Board remanded the issues herein again for further development.  Specifically, the Board found a Stegall violation due to inadequate February 2015 VA medical opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board directed the AOJ to obtain VA treatment records dated from March 2014 forward and adequate opinions for both conditions.  Although the AOJ obtained the outstanding treatment records, the Board finds that the AOJ did not substantially comply with the remand directives because the November 2016 VA mental health opinion and March 2017 addendum/corrected OSA opinion were also inadequate.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 307. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.  

To establish service connection, the Veteran must show: (1) a current disability; (2) an in-service event or injury; and (3) a nexus between the two, such that competent evidence indicates that the current disability was at least as likely as not (50 percent probability or greater) caused or aggravated by the in-service event or injury (nexus).  The Board concedes that the Veteran has been diagnosed with the conditions herein during the appeal period.  The Board also concedes the in-service events based on the Veteran's competent, consistent, credible, and highly probative lay testimony throughout the record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the crux of both issues is nexus.  

While service treatment records indicate that the Veteran experienced mental health symptoms, including nervousness, anxiety, and problems sleeping, the in-service examiners never opined as to nexus.  The current record is also silent regarding pertinent nexus opinions from private providers.  Further, the December 2015 Board remand found the February 2015 VA examinations inadequate.  Unfortunately, for the reasons discussed below, the Board finds the November 2016 VA examinations and March 2017 addendum/corrected opinion also inadequate.  As such, further development is necessary.

As previously mentioned, in December 2015, the Board remanded the issues herein for further development.  Specifically, the Board found a Stegall violation due to inadequate February 2015 VA examinations.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 307.  Regarding OSA, the Board directed the AOJ to obtain a sleep study to determine whether the Veteran's March 2005 bilateral inferior turbinate turbinoplasty (UPP surgery) actually resolved her OSA prior to her August 2008 claim for service connection.  The Board noted that, if a sleep study is not needed to determine whether the Veteran currently suffers from OSA, or has suffered from OSA at any point during the appeal period, then the examiner must provide detailed rationale.  Regarding the acquired psychiatric disorder, the Board found that the examiner's negative nexus opinion was based on the inaccurate factual premise that the Veteran did not have mental health symptoms during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board noted that the examiner did not address the: (1) etiology of the Veteran's unspecified anxiety disorder documented in a June 2009 treatment record; or (2) service treatment records dated December 1976, August 1977, and September 1977, which indicate that the Veteran experienced mental health symptoms, including nervousness, anxiety, and problems sleeping.  Regarding both issues, the Board directed the AOJ to obtain all VA treatment records dated from March 2014 forward and to have the new examiners opine as to nexus.  The examiners were advised to address the Veteran's lay statements.    

November 2016 Opinion

Pursuant to the December 2015 remand directives, the Veteran was afforded a November 2016 VA examination to assess the nature and etiology of her mental health symptoms.  The examiner indicated that the Veteran had the following symptoms: depressed mood; chronic sleep impairment; speech intermittently illogical, obscure, or irrelevant; disturbances of motivation and mood; and neglect of personal appearance and hygiene.  The examiner diagnosed the Veteran with an unspecified depressive disorder and indicated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The examiner analyzed the Veteran's service medical records, including the January 1975 enlistment medical examination.  The examiner opined that it documented normal psychiatric functioning, with no reported history of depression, anxiety, excessive worry, sleep disturbance, or nervous trouble of any sort.  The Veteran indicated no history of psychiatric diagnoses, treatment, or counseling prior to service.  The examiner noted that subsequent reports of medical history (1981, 1984, 1989, 1990, 1992, and 1997) showed no changes in emotional or psychological functioning, with evaluations remaining asymptomatic.  The Veteran was evaluated for possible substance abuse in 1993, but was not found to have any substance use diagnosis; depression screening was negative.  

The examiner discussed the Veteran's aforementioned contentions regarding when and how her mental health symptoms began.  The Veteran also reported that she disliked "not being able to go into the refrigerator" when she wanted, she had never been on her own before, and she would come home from working 12 hour shifts to a baby "crying like crazy."  The Veteran said that she felt "out of place" and drank and cried a lot.  The Veteran reported that she had intermittent depression for several years, including one day when she went to the hospital because she was having an anxiety attack.  The Veteran reported that she was prescribed anti-depressants, but that she did not take them because she thought "it [would] mess up [her] liver if [she drank] alcohol."  No history of psychotherapy was indicated and the Veteran reported no history of inpatient psychiatric treatment.  The Veteran reported non-problematic alcohol use during adolescence, but stated that it became problematic when she "could get it freely" in the military.

The examiner opined that the Veteran's unspecified depressive disorder was less likely than not incurred in or caused by military service.  The examiner stated that the medical record did not provide evidence to support the onset of formal depressive or psychiatric illness during military service.  The examiner explained that the Veteran had a history of several psychosocial stressors which may, or may not, have affected her psychological health.  The examiner stated that, because these stressors occurred across the Veteran's lifespan, including periods before, during, and after service, the examiner could not indicate any as the proximal cause of her depression without speculation.  

The examiner further opined that, while the reported jumping jacks, discrimination, and fear were stressful for the Veteran, there is no indication that they cause long-term psychiatric symptoms, without mental health diagnosis or treatment.  The examiner explained that this stress "does not invariably lead to psychiatric illness" and that there is no evidence that the Veteran's response was abnormal, given her background and the unfamiliar environment.  The examiner concluded that, due to the absence of mental health symptoms, treatment, and diagnosis, it remains less likely than not that the depression was incurred in or caused by her service.  

Moreover, the examiner stated that a causal relationship between OSA and depression could not be determined without resorting to mere speculation.  The examiner stated that there is no definitive evidence that OSA is causally related to depression.  The examiner noted a correlation between severity of OSA and severity of depression, with 10 percent of persons with OSA also experiencing moderate to severe depression, but explained that this correlation did not imply causation because it simply means that those with OSA are more likely to also be depressed and warrant evaluation of depression.  However, the examiner noted that it was possible for poor sleep quality due to OSA to contribute to depression symptoms because poor sleep is a symptom of depression, as is low energy and fatigue.  The examiner also noted that, if depression is proximately due to or aggravated by OSA, then it would be anticipated that depression symptoms would improve with use of a CPAP machine.  However, the examiner could not opine as to this possible, causal relationship further because the Veteran was not utilizing a CPAP machine.  

The Board finds the aforementioned, November 2016 opinion inadequate because it was based on an inaccurate factual premise.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 307; Reonal, 5 Vet. App. at 461.  As previously discussed in the December 2015 Board remand, the Veteran experienced mental health symptoms during service.  Service treatment records dated December 1976, August 1977, and September 1977 indicate that the Veteran experienced mental health symptoms, including nervousness, anxiety, and problems sleeping.  The examiner's statement that the service medical records documented normal psychiatric functioning, with no reported history of depression, anxiety, excessive worry, sleep disturbance, or nervous trouble of any sort, is factually inaccurate.  See Reonal, 5 Vet. App. at 461.  The examiner never addressed these service treatment records, as specifically directed by the December 2015 Board remand.  See Stegall, 11 Vet. App. at 271.  Additionally, the examiner never addressed the June 2009 treatment record documenting the Veteran's unspecified anxiety disorder, as specifically directed by the December 2015 Board remand.  Id.  For the reasons discussed above, the Board finds the November 2016 opinion inadequate.  See Barr, 21 Vet. App. at 307.  As such, further development is required.  

March 2017 Opinion

Pursuant to the December 2015 remand directives, the Veteran was also afforded a November 2016 examination to assess the nature and etiology of her OSA.  An addendum/corrected opinion was associated with the examination in March 2017.  The Veteran reported symptoms, during her 1976 pregnancy, of: snoring; sleeping with open moth; dry mouth upon awakening in the morning; and weight gain.  The Veteran also reported that her family members witnessed her snoring.  The Veteran reported that she was diagnosed with OSA in the late 1990s.  The Veteran reported that she had persisting, intermittent snoring, but did not use a CPAP machine.  In the addendum/corrected opinion, the examiner diagnosed the Veteran with OSA, as evidenced by January 2017 testing. 

The examiner acknowledged the symptom of snoring, as reported throughout the lay history, but explained that snoring alone is not diagnostic of OSA.  The examiner explained that diagnosing OSA is a combination of physician clinical history, acumen, and sleep study testing.  The examiner also stated that many of OSA's signs and symptoms can also be easily attributable to other conditions.

The examiner stated that OSA is caused by anatomical abnormalities (including obesity), neuromuscular disorders, and alcohol or other sedative use before bedtime.  The examiner stated that OSA rates are increased in association with certain medical conditions (including pregnancy).  The examiner pointed to medical literature indicating that the strongest/most significant risk factor for OSA is obesity and discussed the Veteran's body mass index (BMI) readings (from 1997 forward) as indicative of obesity (BMI greater than 30).  Upon examination, the Veteran's BMI was greater than 33.5.  As such, the examiner concluded that the Veteran's OSA was less likely than not incurred in or caused by service.  

The Board finds the aforementioned, March 2017 opinion inadequate because it did not contain a detailed rationale to support its conclusion.  See Stegall, 11 Vet. App. at 271; Barr, 21 Vet. App. at 307.  As previously mentioned, the examiner noted that OSA could be caused by alcohol use before bedtime and could be associated with pregnancy.  However, the examiner never discussed whether the Veteran's in-service alcohol use or in-service pregnancy could have at least as likely as not caused or aggravated her OSA; the Board highlights that, in the November 2016 examination, the Veteran reported symptom onset during her 1976 pregnancy.  See August 2008 Application for Benefits; September 2008 Statements; August 2009 Notice of Disagreement; August 2009 Statement; January 2010 Statement; February 2010 Statement; March 2014 SSOC Notice Response; April 2014 Statement; November 2016 VA examinations.  Without a detailed rationale as to why the Veteran's self-reported, in-service alcohol use and/or in-service pregnancy caused or aggravated her OSA, these remain viable possibilities.  

Further, the examiner seemed to focus on the Veteran's BMI results from 1997 forward, and a general fact that the strongest/most significant risk factor for OSA is obesity, to form the negative nexus opinion.  However, the examiner never explained the Veteran's in-service symptoms as they relate to her in-service BMI results; the Board highlights October 1992 service treatment records documenting the Veteran's body fat at 26 and 27 percent, which could be considered non-obese.  Without a detailed rationale discussing nexus, in light of the in-service BMI results, the examiner's rationale that the Veteran's OSA was caused by post-service obesity is incomplete and inadequate.  For the reasons discussed above, the Board finds the November 2016 opinion inadequate.  See Barr, 21 Vet. App. at 307; Stegall, 11 Vet. App. at 271.  As such, further development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion to address whether the Veteran's obstructive sleep apnea (OSA) was at least as likely as not (50 percent probability or greater) caused or aggravated by service.

The OSA examiner is advised that the nexus opinion must contain a detailed rationale discussing: 

(a)  whether the Veteran's self-reported in-service alcohol use at least as likely as not caused or aggravated her OSA; 

(b)  whether the Veteran's in-service pregnancy at least as likely as not caused or aggravated her OSA; and 

(c)  the Veteran's in-service symptoms and in-service BMI results.  

The examiner is directed to specifically review the following: October 1992 service treatment records; August 2008 Application for Benefits; September 2008 Statements; August 2009 Notice of Disagreement; August 2009 Statement; January 2010 Statement; February 2010 Statement; March 2014 SSOC Notice Response; April 2014 Statement; December 2015 Board remand; and November 2016 VA examinations.  

2.  Obtain an addendum medical opinion to address whether the Veteran's acquired psychiatric disability was at least as likely as not (50 percent probability or greater) caused or aggravated by service.

The mental health examiner is advised that the nexus opinion must contain a detailed rationale discussing: 

(a)  the Veteran's in-service mental health symptoms, including nervousness, anxiety, and problems sleeping; and

(b)  the June 2009 treatment record documenting the Veteran's unspecified anxiety disorder. 

The examiner is directed to specifically review the following: service treatment records dated December 1976, August 1977, and September 1977; August 2008 Application for Benefits; September 2008 Statements; June 2009 treatment record; August 2009 Notice of Disagreement; August 2009 Statement; January 2010 Statement; February 2010 Statement; March 2014 SSOC Notice Response; April 2014 Statement; December 2015 Board remand; and November 2016 VA examinations.  

For both opinions, the Board defers to the examiners' discretion in determining whether another in-person examination of the Veteran is necessary to provide the requested opinions.

The AOJ is advised that this case has been remanded by the Board three times (including the remand herein), with two remands caused by Stegall violations. See Stegall, 11 Vet. App. at 271.  Expeditious treatment and substantial compliance with remand directives are required.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a Board decision is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

